As filed with the Securities and Exchange Commission on April 23, 2014 File Nos. 333-192063 and 811-22909 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 7 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 9 OUTLOOK FUNDS TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Zachary R. Tackett Atlantic Fund Services Three Canal Plaza Portland, ME 04101 Copies to: Aisha J. Hunt Dechert LLP One Bush Street, Suite 1600 San Francisco, CA 94104 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485, paragraph (b)(1) [] on , pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on , pursuant to Rule 485, paragraph (a)(1) [] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] on , pursuant to Rule 485, paragraph (a)(2) [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 7 is filed for the sole purpose of submitting XBRL exhibit for the risk/return summary first provided in PEA No. 6 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and has duly caused this registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and the state of New York on April 23, 2014. OUTLOOK FUNDS TRUST By:/s/ Alan M. Meckler Alan M. Meckler President Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on April 23, 2014. (a) Principal Executive Officer /s/ Alan M. Meckler Alan M. Meckler Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw Principal Financial Officer (c) A majority of the Trustees /s/ Alan M. Meckler Alan M. Meckler John M. Meckler, Trustee* Stephen W. Leonhardt, Trustee* Mark D. Moyer, Trustee* Lawrence E. Phillips, Trustee* By: /s/ Karen Shaw Karen Shaw As Attorney-in-fact *Pursuant to powers of attorney previously filed.
